Citation Nr: 1017871	
Decision Date: 05/13/10    Archive Date: 05/26/10

DOCKET NO.  06-19 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1971 to 
December 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 Regional Office (RO) in 
New Orleans, Louisiana rating decision, which denied the 
Veteran's application for TDIU.

The Board notes the Veteran requested a hearing in his June 
2006 substantive appeal form, but the Veteran failed to 
appear for his hearing despite multiple proper notices being 
sent to his last known address.  The Veteran has not 
indicated good cause for missing his hearing nor has he 
requested the hearing be rescheduled.  Accordingly, the Board 
deems the Veteran's hearing request withdrawn.

The Veteran's case was remanded by the Board for additional 
development in May 2009.  The case is once again before the 
Board.


FINDINGS OF FACT

1.  The Veteran meets the percentage requirements for TDIU, 
as he has a single service-connected disability rated at 60 
percent or more.

2.  The Veteran's service-connected disability does not 
preclude him from obtaining and retaining substantially 
gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have not been met.  38 
U.S.C.A. § 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.340, 3.341, 4.16(a) (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, all the evidence submitted 
by or on behalf of the Veteran.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review 
the entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
Veteran).

The Veterans Claims Assistance Act (VCAA)

With respect to the Veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the Veteran and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the Veteran 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the Veteran is expected to provide; and (4) 
request that the Veteran provide any evidence in his or her 
possession that pertains to the claim.  The requirement of 
requesting that the Veteran provide any evidence in his 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule eliminating fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Thus, 
any error related to this element is harmless.

A March 2005 VCAA letter fully satisfied the duty to notify 
provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 
2009); 38 C.F.R. § 3.159(b)(1) (2009); Quartuccio, at 187.  
The letter informed the Veteran of what the evidence must 
show to establish entitlement to TDIU.  He was informed of 
what evidence he should submit and what VA would attempt to 
obtain on his behalf.  He was informed that it was ultimately 
his responsibility to give VA any evidence pertaining to the 
claim.  The letter further informed him that additional 
information or evidence was needed to support his claims, and 
asked him to send the information or evidence to VA.  See 
Pelegrini II, at 120-121.  Furthermore, the Veteran was 
provided with the evidence necessary to establish a total 
rating due to individual unemployability resulting from 
service connected disabilities.  

Since the Board has concluded that the preponderance of the 
evidence is against the claim for TDIU, any question as to 
the appropriate effective dates to be assigned is rendered 
moot, and no further notice is needed.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and post-
service VA treatment records are in the file.  Post service 
medical records identified by the Veteran have been 
associated with the claims file, to the extent possible.  
Furthermore, the Veteran does not claim there is additional 
evidence not of record that would help his claim.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2009).  The RO provided the 
Veteran an appropriate VA examination in June 2005.  In 
addition, pursuant to the Board's May 2009 remand directives, 
the Veteran was afforded another VA examination in August 
2009, based on the Veteran's reports of worsening 
symptomatology since the time of the previous VA examination.  
The VA examination reports are thorough and supported by VA 
outpatient treatment records.  The examinations discussed the 
clinical findings and the Veteran's reported history as 
necessary to rate the disability under the applicable rating 
criteria.  Specifically, the examinations provide sufficient 
information to assess the current severity of the Veteran's 
skin disability and the affect this disability has on his 
employability.  Based on the examinations and the fact there 
is no rule as to how current an examination must be, the 
Board concludes the examinations in this case are adequate 
upon which to base a decision.  See Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

Entitlement to TDIU

Total disability will be considered to exist where there is 
present any impairment of mind and body that is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340 (2009).  
Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities, provided that the Veteran meets the schedular 
requirements.  If there is only one service-connected 
disability, this disability should be rated at 60 percent or 
more; if there are two or more disabilities, at least one 
should be rated at 40 percent or more with sufficient 
additional service-connected disability to bring the 
combination to 70 percent or more.  38 C.F.R. § 4.16(a) 
(2009).

Where these percentage requirements are not met, entitlement 
to benefits on an extraschedular basis may be considered when 
the Veteran is unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities, and consideration is given to the Veteran's 
background including his or her employment and educational 
history.  38 C.F.R. §4.16(b) (2009).  The Board does not have 
the authority to assign an extraschedular total disability 
rating for compensation purposes based on individual 
unemployability in the first instance.  Bowling v. Principi, 
15 Vet. App. 1 (2001).  In determining whether 
unemployability exists, consideration may be given to the 
Veteran's level of education, special training, and previous 
work experience, but it may not be given to his or her age or 
to any impairment caused by nonservice-connected 
disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2009). 
 
In this case, the Board notes that the Veteran's sole 
service-connected disability is his 60 percent rating for 
atopic dermatitis.  Therefore, the Veteran's service-
connected disability meets the percentage rating standards 
for TDIU.  38 C.F.R. § 4.16(a).  The Board must now consider 
whether the evidence reflects that the Veteran's service-
connected disability renders him unemployable.

The Veteran contends that his service-connected skin 
disability is unsightly, itchy, and makes wearing clothing 
extremely uncomfortable.  The Veteran also described how, 
since December 2005, his skin condition required that he 
remain immobile for some part of every day.  The Veteran also 
claimed that his pain and misery had increased and that he 
now was unable to concentrate for more than 10 to 15 minutes 
at a time because of the symptoms of his skin condition.  

After filing his claim for TDIU, the Veteran was afforded a 
VA examination in June 2005.  The examiner noted reviewing 
the claims file and relevant medical records.  On 
examination, the Veteran had a raised macular rash on his 
neck, back, chest, arms, legs, and popliteal fossa.  The 
Veteran reported a usual occupation of laborer, past 
hospitalization for drug dependence, and that he was 
currently unemployed.  The examiner noted that the skin 
disability did not affect the Veteran's daily activities.  In 
summary, the examiner concluded that the atopic dermatitis 
should have no effect on the Veteran's ability to work.

VA treatment records indicate that the Veteran was 
hospitalized from July 2007 to December 2007 for drug 
dependence.  A subsequent December 2007 treatment record 
indicated that the Veteran was employed full-time with a 
staffing service.  In January 2009, the Veteran sought 
treatment for cocaine and alcohol addiction.  At that time, 
he reported entering treatment programs for dependency on 
thirty previous occasions.  The Veteran also noted that he 
had left his last job in business administration after four 
months in 2007 because of addiction.

As discussed above, the Veteran was afforded another VA 
examination in August 2009.  The examiner noted review of the 
claims file.  The Veteran reported smoking cocaine twice a 
week and drinking a six-pack of beer per day.  The Veteran 
stated that he itched almost every day and that his condition 
was about 20 percent worse than the last time he was 
examined.  On examination, the Veteran had erythematous 
plaques on his upper chest, upper arms, neck, and popliteal 
fossa areas, with additional erythematous areas from his 
neck, thoracic spine, and all the way to his lumbar spine.  
Fifty percent of the Veteran's exposed body was affected and 
80 percent of the entire body, but there was no scarring or 
disfigurement.  The examiner diagnosed atopic dermatitis with 
hyperpigmented and erythematous plaques.  The examiner noted 
that the Veteran reported not working for one year and that 
he had previous worked at the VA as a housekeeper.  The 
examiner opined that his skin rash did not hinder him from 
working.

The same examiner provided an addendum again noting review of 
the claims file and noting that at the time of the original 
examination the Veteran was homeless, smoking crack cocaine, 
and drinking heavily.  The examiner stated that the Veteran 
would benefit from taking baths on a regular basis, and 
ceasing to use cocaine and drink alcohol.  The examiner noted 
that the Veteran's hygiene had a lot to do with his rash.  As 
to the Veteran's current unemployment, the examiner opined 
that it was not his skin disorder that prevented the Veteran 
from working, but his drug use and alcohol consumption.

The Board notes there is no medical professional who has 
suggested that the Veteran's unemployment status can be 
attributed to his skin disorder.  Indeed, the medical 
evidence of record shows that the Veteran's employability is 
most significantly affected by his drug and alcohol abuse.  
Additionally, the Board notes that the Veteran has entered 
more than thirty treatment programs for his drug and alcohol 
dependence, regressing in each case after returning to his 
friends and normal environment.  Most significantly, the 
Board notes that the Veteran conceded in January 2009 that he 
left his most recent employment after four months due to 
addiction and not due to his skin disorder.  

The Board acknowledges the Veteran's contention that his 
concentration problems, itching, and difficulty wearing 
clothes render him unemployable.  Certainly, the Veteran, as 
a layperson, is competent to describe symptoms and to report 
the impact of his symptoms on his daily life.  However, as 
discussed, the Veteran underwent a thorough VA examination in 
which the examiner provided a rationale for why the Veteran's 
service-connected disability did not render him unemployable.  
Most significantly, the VA examiner provided extensive 
rationale for why the Veteran's unemployment is due to his 
drug and alcohol addiction, and the examiner's findings are 
consistent with the Veteran's treatment records, including 
the Veteran's own admission during the course of treatment 
that he left his last employment due to addiction.  Under 
these circumstances, the Board places far more weight on the 
findings and conclusions of the VA examiner than on the 
Veteran's own lay assertions in support of his claim.
 
In closing, the Board does not doubt that the Veteran's 
service-connected disability has some effect on his 
employability.  However, the 60 percent schedular evaluation 
currently in effect recognizes significant industrial 
impairment resulting from his disorder.  Nevertheless, for 
the reasons and bases set forth above, the preponderance of 
the evidence is against finding his service-connected 
disability is of such severity so as to preclude his 
participation in any form of substantially gainful 
employment.  Thus, the Board finds that the RO's decision not 
to refer this issue to the Director of Compensation and 
Pension Service for consideration of a TDIU was correct.  As 
such, the benefit of the doubt doctrine is inapplicable, and 
the claim must be denied.  See 38 C.F.R. § 5107(b) (2009); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Entitlement to a total disability rating based on individual 
unemployability (TDIU) is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


